DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 recites “wherein the input signal is without a receiver mask defined as a hexagonal mask shape”, the scope of which is unclear.  The limitation appears to say that any signal without being defined by a hexagonal mask would suffice.  Therefore, by applicant’s own admission, traditional masks are of rectangular shape (for example, paragraph 20 of applicant’s specification), and would read on the current claim limitation.  Furthermore, dependent claim 11 further specifies the hexagonal mask, which seems to not further limit the claim because NOT having something MORE specific, is broadening the scope.  Claim 11 appears to say that the hexagonal mask is offset a time from a rising edge of the data clock, and the signal is WITHOUT such masks (broader than claim 9 because the mask in claim 11 is more specific).  As an analogy, claim 9 is like stating, “a car WITHOUT an electric engine”.  And claim 11 is like 
To advance prosecution, examiner notes that applicant appears to mean that the input signal is outside of an area defined by a receiver mask having a hexagonal shape, such as the limitation in claim 18.  Claim 9 will be interpreted this way to further examination.

Allowable Subject Matter
Claims 1-8, 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  prior art of record discloses data mask, and using hexagonal shaped masks to capture data signals (see cited reference, Hamana, paragraph 11).  However, prior art of record do not teach or suggest, inter alia, that input signals outside of the hexagonal mask are recognized or captured.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675. The examiner can normally be reached Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SCOTT C SUN/Primary Examiner, Art Unit 2181